DETAILED ACTION
Response to Amendment
The amendment to the specification filed 09/07/2021 has been entered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE filed on 07/19/201, with remarks and claim submission filed on 09/07/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, page 13-14, filed 09/07/2021, with respect to Takahara teaches heat treating, whereas the amended claims filtering the protein-rich steam to provide a water-washed cake then treating the water-washed cake with hydrogen peroxide solution to obtain a hydrogen-peroxide treated cake and a second filtrate, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 13, 14, 23, 24, 31, 32, 36, 38 and 39-49 as being unpatentable over Takahara et al. (JP 4750901, Machine Translation, English) and in view of Daesang Corporation, KR 101409213 B1 (Applicant’s IDS, submitted 09/20/2018, Foreign Patent Documents, Cite No. 3) and Keim (US 4,362,651) have been withdrawn. 

Allowable Subject Matter
Claim 23, 36, 38, 40, 41, 43, 44 and 50-54 are allowed.

The following is an examiner’s statement of reasons for allowance: the combined prior art of record does not teach or suggest the steps of filtering the protein-rich steam to provide a water-washed cake and a first filtrate; then treating the water-washed cake with hydrogen peroxide solution to obtain a hydrogen-peroxide treated cake and a second filtrate to provide a corn protein product having the cited sulfite concentration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792